Case 1:19-cv-01259-STA-jay Document 10 Filed 12/11/19 Page 1 of 1                  PageID 27



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


TAYLOR SULLIVAN,                                   )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )      No. 1:19-cv-01259-STA-jay
                                                   )
PANTHER PETROLEUM, LLC and                         )
O’REILLY AUTOMOTIVE STORES, INC.                   )
d/b/a O’REILLY AUTO PARTS                          )
                                                   )
       Defendants.                                 )


     ORDER GRANTING DEFENDANT O’REILLY AUTOMOTIVE STORES, INC.’S
              MOTION FOR EXTENSION OF TIME TO ANSWER


       Before the Court is Defendant O’Reilly Automotive Stores, Inc. d/b/a O’Reilly Auto Parts’

(“O’Reilly”) Motion for an Extension of Time. For good cause shown, the Motion is GRANTED.

Accordingly, O’Reilly shall have up to and including January 21, 2020, to answer or otherwise

respond to Plaintiff’s Complaint.

       IT IS SO ORDERED.

                                            s/ S. Thomas Anderson
                                            S. THOMAS ANDERSON
                                            CHIEF UNITED STATES DISTRICT JUDGE

                                            Date: December 11, 2019
